Exhibit 10j.(18)

 

 

Page 1

Foothills Pipe Lines Ltd.  

Service Agreement FT

SERVICE AGREEMENT FIRM TRANSPORTATION SERVICE FOR

TRANSPORTATION OF GAS

This AGREEMENT made October 24, 2008

 

BETWEEN:          FOOTHLLS PIPE LINES LID, a body corporate having an office and
carrying On business in the City of Calgary in the Province of Alberta (herein
referred to as “Company”)       OF THE FIRST PART    NORTHWEST NATURAL GAS
COMPANY, a body corporate, having an office and carrying on business in the City
of Portland, in the State of Oregon, (herein referred to as “Shipper”)      
OF THE SECOND PART



--------------------------------------------------------------------------------

 

Page 2

Foothills Pipe Lines Ltd.  

Service Agreement FT

SERVICE AGREEMENT

FIRM TRANSPORTATION SERVICE

WHEREAS, Shipper wishes to obtain service relating to the transportation of gas
through Company’s transportation system; and

WHEREAS, Company is willing to provide such service;

In consideration of the premises and of the mutual covenants herein contained,
the parties do covenant and agree as follows:



--------------------------------------------------------------------------------

 

Page 3

Foothills Pipe Lines Ltd.  

Service Agreement FT

SERVICE AGREEMENT

FIRM TRANSPORTATION SERVICE

ARTICLE 1

Scope of Agreement

1.1 Company agrees to receive from Shipper at each Receipt Point here
inspecified, the quantity of gas up to the Maximum Daily Delivery Quantity. and
to transport and deliver to Shipper at each Delivery Point herein specified in
the quantity from time to time nominated by Shipper up to the Maximum Daily
Delivery Quantity, and Shipper agrees to accept such gas deliveries from
Company, subject to the terms and conditions of this Service Agreement, Firm
Transportation Service.

1.2 If Shipper desires to tender to Company on any day a quantity of gas in
excess of Shipper’s Maximum Daily Delivery Quantity for such Shipper’s Delivery
Point for such day, it shall notify Company of such desire, If Company, in its
sale judgment, determines that it has the necessary capacity available to
receive and transport all or any part of such excess quantity and make
deliveries in respect thereof, and that the performance of Company’s obligations
to other Shippers under their Service Agreements will not be adversely affected
thereby, Company may elect to deliver to Shipper said excess quantity or part
thereof, and so notify Shipper.

ARTICLE 2

Rate Schedule and Rates

2.1 This Service Agreement, Firm Transportation Service is subject to the
provisions of Rate Schedule FT, Firm Transportation Service and Rate Schedule
OT, Overrun Transportation Service and the General Terms and Conditions of this
Gas Transportation Tariff, as they may be amended or superseded from time to
time, which Rate Schedules and General Terms and Conditions of this Gas
Transportation Tariff are by this reference incorporated here in and made a part
hereof.

2.2 Shipper shall pay Company for all gas transportation services during the
term of this Service Agreement, Firm Transportation Service in accordance with
such Rate Schedules as are filed with the National Energy Board as the same may
hereafter be amended or superseded pursuant to the National Energy Board Act



--------------------------------------------------------------------------------

 

Page 4

Foothills Pipe Lines Ltd.  

Service Agreement FT

ARTICLE 3

Term of Agreement

3.1 The term of this Service Agreement shall be as set forth in Appendix A,
which shall be for a minimum term of one year.

3.2 Notwithstanding the provisions of subsection 3.1, if at anytime during the
term hereof Foothills PipeLines Ltd. Gas Transportation Tariff with Shippers
transporting U.S. Gas from the Prudhoe Bay area of Alaska through all or any
part of the Phase I facilities takes effect, Shipper and Company agree to
forthwith execute a Gas Transportation Tariff identical in form and substance to
the aforementioned Gas Transportation Tariff which shall be identical in form
and substance to that attached as Appendix B hereto. Upon execution of such new
Gas Transportation Tariff this Gas Transportation Tariff shall terminate.

ARTICLE 4

Receipt and Delivery Points and Pressures

4.1 All receipts of gas from Shipper shall be at the Receipt Point of such gas,
as identified in Appendix A attached to this Service Agreement, Firm
Transportation Service, as the same may be in effect from time to time.

4.2 Should measuring equipment not be provided at either the Receipt Point or
the Delivery Point, Shipper shall be responsible for measuring the gas volume
and quality as specified in the General Terms and Conditions of this Gas
Transportation Tariff subject to approval by Company.

4.3 The Delivery Points for, gas to be transported hereunder shall be the points
set forth in Appendix A attached to this Service Agreement, Finn Transportation
Service as the same may be in effect from time to time

4.4 The delivery pressure of the gas tendered by Shipper to Company for
transportation shall be at a pressure sufficient to enter Company’s system at
the Receipt Point, up to that specified for such Receipt Point in Appendix A
attached to this Service Agreement, Firm Transportation Service

4.5 The delivery pressure of the gas delivered by Company to Shipper shall be at
the pressure available from Company’s system at the Delivery Point as specified
for such Delivery Point in Appendix A attached to this Service Agreement, Firm
Transportation Service



--------------------------------------------------------------------------------

 

Page 5

Foothills Pipe Lines Ltd.  

Service Agreement FT

ARTICLE 5

Title and Custody

5.1 Although Company docs not acquire title of the gas transported under this
Service Agreement, Firm Transportation Service gas received by Company from
Shipper hereunder shall be deemed to be in the custody and under the control of
Company from the time such gas is accepted for transportation at the Receipt
Points until it is delivered to Shipper at the Delivery Points.

ARTICLE 6

Address of Parties

61 Any notice or any request, demand, statement, bid or bill (for the purpose of
this subsection, collectively referred to as “Notice”) provided for by the Rate
Schedules, the Service Agreements and the General Terms and Conditions, or any
other Notice which either Shipper 01 Company may wish to give to the other,
shall be in writing and shall be directed as follows:

 

  Shipper:     

Northwest Natural Gas Company

220 N.W.. Second Avenue

Portland, Oregon 97209

  Attention:      ML Randolph S. Friedman   Fax:      503.220 2421   E-mail:
     rsf@nwnaturaLcom   Company:      Foothills Pipe Lines ltd       

450 First Street S.W.

Calgary, AB

T2P 5H1

  Attention:      Manager, Western Markets and Interconnects   Fax:     
403.9202341   E-mail:      dan_ronskj’@transcanada.com

6.2 Any Notice may be given by telecopier or other telecommunication and any
such Notice shall be deemed to be given four (4) hours after transmission,
Notice may also be given by personal delivery or by courier and any such Notice
shall be deemed to be given at the time of delivery any Notice may also be given
by prepaid mail and any such Notice shall be deemed to



--------------------------------------------------------------------------------

 

Page 6

Foothills Pipe Lines Ltd.  

Service Agreement FT

be given four (4) Banking Days after mailing, In the event regular mail service,
courier service, telecopier or other telecommunication shall be interrupted by a
cause beyond the control of the parties hereto. then the party sending the
Notice shall utilize any service that has not been so interrupted to deliver
such Notice, Each party shall provide Notice to the other of any changes of
address for the purposes hereof: Any Notice may also 00 given by telephone
followed immediately by personal delivery, courier, prepaid mail, telecopier, or
other telecommunication, and any such Notice so given shall be deemed to be
given as of the date and time of the telephone Notice.

ARTICLE 7

Miscellaneous Provisions

7.1 The Tariff shall be governed by and construed in accordance with the laws of
the Province of Alberta and the applicable laws of Canada, and Company and
Customers irrevocably submit to the jurisdiction of the courts of the Province
of Alberta for the interpretation and enforcement of the Tariff



--------------------------------------------------------------------------------

 

Page 7

Foothills Pipe Lines Ltd.  

Service Agreement FT

ARTICLE 8

Agreements Being Superseded

8.1 This agreement supersedes as of November 1, 2008 the following agreements
between parties hereto for the transportation of gas by Company for Shipper:

NWNO·F1 dated June 12,1991

NWNG-F2 dated November 9, 1994

NWNG-F3 dated November 21, 2000

ARTICLE 9

Amendment of Appendix A

9.1 Shipper and Company may at any time and from time to time amend Appendix A
to Shipper’s Service Agreement, Finn Transportation Service by executing a new
Appendix A to Shipper’s Service Agreement, Firm Transportation Service which
shall be given effect as of the effective date and shall thereupon be deemed to
be incorporated in Shipper’s Service Agreement, Firm Transportation Service.

IN WITNESS WHEREOF the parties hereto have hereunto executed these presents all
as of the day. month and year first above written

 

FOOTHILLS PIPE LINES LTD

Per:

 

 

Per:

 

 

 

NORTHWEST NATURAL GAS COMPANY Per:  

 

Per:  

 



--------------------------------------------------------------------------------

 

Page 8

Foothills Pipe Lines Ltd.  

Service Agreement FT

APPENDIX A to the Service Agreement., Firm

Transportation Service Dated October 24, 2008 Between

Foothills Pipe Lines Ltd.

AND

Northwest Natural Gas Company (Shipper)

NWNG-F5

 

1.

   Receipt Point:    Alberta/British Columbia Border near Coleman, Alberta

2.

   Delivery Point:    British Columbia/US international border near Kingsgate,
B.C

3.

   Shipper’s Haul Distance    1707 Km

4.

   Applicable Company Zone    Zone8

5.

   Maximum Day Delivery Quantity (MDDQ)   

(Winter) 114,845 GJ/d

(Summer) 96,993 GT/d

6.

   Service Commencement Date    November 1, 2008

7.

   Service Termination Date    October 31, 2010

8.

   Surcharge Amount:    N/A

9.

   Appendix A Effective Date    November 1, 2008

 

Northwest Natural Gas Company      Foothills Pipe Lines Ltd.

 

    

 

(signature)      (signature)

 

    

 

(signature)      (signature)

 

    

 

(signature)      (signature)

 

    

 

(signature)      (signature)



--------------------------------------------------------------------------------

 

Page 9

Foothills Pipe Lines Ltd.  

Service Agreement FT

APPENDIX B

 

FOOTHILLS PIPE LINES LTD

PRO FORMA

GAS TRANSPORTATION TARIFF



--------------------------------------------------------------------------------

 

Page 10

Foothills Pipe Lines Ltd.  

Service Agreement FT

FOOTHILLS PIPE LINES LTD.

PROFORMA GAS

TRANSPORTATION TARIFF

The aforementioned Pro Forma Tariff will be applicable to the transportation of
Alaska, Alberta, and Northern Canada source gas through the completed Foothills
Pipe Lines Ltd. system in Canada. This Gas Transportation Tariff is provided
under separate cover.